DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/28/2022.  These drawings are acceptable.
Claim Objections
Claim 6 is objected to because of the following informalities:
(lines 8-9) “wherein the longitudinal bore extends through the module housing forms a first flow port a second flow port aligned with the first flow port” should be changed to either “wherein the longitudinal bore extends through the module housing forming a first flow port and a second flow port aligned with the first flow port”, or “wherein the longitudinal bore extending through the module housing forms a first flow port and a second flow port aligned with the first flow port”.
Appropriate correction is required.
Allowable Subject Matter
Claims 6-8 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments, filed 01/28/2022, with respect to the prior art rejection of claims 1-5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679